UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
In re BLACK FARMERS DISCRIMINATION        )                Misc. No. 08-0511 (PLF)
LITIGATION                                )
_________________________________________ )


                         MEMORANDUM OPINION AND ORDER

              On May 23, 2016, JAMS submitted to the Court a letter containing its “final

invoice and the corresponding back up for the Track A and Track B Neutral services provided in

implementing the Settlement Agreement.” Letter from Stacey Harrison, General Manager of

JAMS, to the Honorable Paul L. Friedman, U.S. District Court (May 23, 2016) (on file with the

Court). The invoice documents expenses in the amount of $95,215.00. Id.

              This letter follows the Court’s Order of August 27, 2013, Dkt. 381, which

amended Section V.E.13 of the Settlement Agreement in this case to include the following

language:

       [USDA] shall set aside . . . the estimated $200,000 in funding authorized for the
       payment of the Track A and B Neutrals for the completion of their final duties
       under the Settlement agreement . . . . [USDA] shall have no obligation to transfer
       this estimated $200,000 until the Track A and Track B Neutrals submit to the
       Court a final invoice setting forth their final Implementation Costs, which costs
       shall not exceed $200,000. Any such invoices(s) by the Track A and Track B
       Neutrals shall be submitted to the Court, and copies provided to the Secretary and
       Class Counsel, within 12 months of the date of the Court’s Order pursuant to
       Section IV.H of the Settlement Agreement approving the distribution of funds
       pursuant to the Preliminary Final Accounting submitted by the Claims
       Administrator. Within twenty (20) days of the Court’s Order approving the final
       invoice(s) for the Track A and Track B Neutrals, [USDA] shall deposit the
       payment amounts(s) set forth in the Track and Track B Neutrals’ final invoices(s)
       into the Designated Account. The Parties agree that the Secretary shall pay the
       amounts set forth in the Track A and Track B Neutral’s invoices up to a total of
       $200,000
See Order at 2 [Dkt. 381] (emphasis added). On March 31, 2016, the Court issued a second

Order, Dkt. 457, which approved of class counsel’s unopposed motion to replace the words

“within 12 months” in Section V.E.13 with the words “within 36 months.” See Order at 3-4

[Dkt. 457].

               For these reasons, it is hereby:

               ORDERED that, pursuant to Section V.E.13 of the Settlement Agreement, the

Defendant shall within (20) twenty days of the date of this Order deposit $95,215.00 into the In

re Black Farmers Discrimination Litigation QSF Account at SunTrust Bank. These funds shall

be distributed by the Claims Administrator in accordance with the terms of the Settlement

Agreement.

               SO ORDERED.


                                                       /s/
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge
DATE: June 8, 2016